Response to Amendment
The reply filed on 4/21/22 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): the applicant elected species group II without traverse; however, the amendment combined groups I and II. See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

/AMOL H PATEL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847